Appellants stood on a ruling sustaining a demurrer of appellee Carnegie Steel Corporation to their complaint and assign the ruling as error. North Shore Discount Company is named as defendant below and appellee here but was not served with process and did not appear. Anna Harris, named as plaintiff, is not shown to have any interest. Accordingly, so far as the record discloses, the action is by Walter Harris, appellant, against Carnegie-Illinois Steel Corporation, appellee.
The complaint charges that the North Shore Company procured a judgment in Illinois against James and Walter Harris on an obligation which the latter signed as guarantor, that the judgment creditor "has levied execution upon" the Steel corporation which "will unless restrained . . . deduct . . . and pay over to said defendant (probably meaning the judgment creditor) plaintiff's wages, and has refused to pay plaintiff's said wages unless plaintiff agrees to pay said defendant's judgment. . . ." The prayer asks an injunction "from interfering with deducting or collecting said sum (the judgment) from plaintiff's wages. . . ."
It is not shown that appellant is an employee of appellee or that it owes him any "wages." If we might hazard an inference from the quoted allegation that wages are owing, the 1, 2.  answer is that he has an adequate remedy at law for there is no pretense of a showing that appellee is insolvent. The questions briefed by appellant are not presented by the complaint.
Judgment Affirmed.
NOTE. — Reported in 68 N.E.2d 917. *Page 472